Case 2:18-cv-00164-JRG Document 90 Filed 01/18/19 Page 1 of 1 PageID #: 1171




                                                          5801 Tennyson Parkway, Suite 360 | Plano, Texas 75024
                                                         P: (972) 377-7900 | F: (972) 377-7277 | C: (972) 567-2963
                                                                                 (800) 488-9045 | www.edlaw.com

                                                                               Dennis J. Eichelbaum
                                                                                     Managing Shareholder
January 18, 2019



The Honorable Chief Judge Rodney Gilstrap
U.S. District Judge for the Eastern District of Texas, Marshall Division
Sam B. Hall Jr. Federal Building and United States Courthouse
100 East Houston Street, Room 125
Marshall, Texas 75670


Re: Ashley Harvey, Individually, and as Next Friend of L.H., a Minor, v. Carthage Independent
School District, Otis Amy, Scott Surratt, and Dr. Joseph Glenn Hambrick; Civil Action No.
2:18-cv-00164; In the United States District Court for the Eastern District of Texas at Marshall


Your Honor:

The undersigned will be on vacation in 2019 from July 1-29, November 22-29, and
December 23-31. The undersigned respectfully requests the Court make every effort not
to schedule any hearings or court appearances in the above referenced matter during
these dates.

Sincerely,




By
     Dennis J. Eichelbaum
     deichelbaum@edlaw.com

c.      Client
        Opposing Counsel
